Per Curiam.

Powell, J. Overton, J. Contra Campbell, J. The motion is improper at this time. At the last term three months were allowed the defendant to put in his plea-this has not been done, but we cannot entertain the motion, until the cause is called in course, when a judgment by default *263may be entered as of last term, and a writ of enquiry executed immediately, thereby putting the plaintiff in as good a situation as if the pleadings had been made up.(1)

 See Tidds Pr. K. B. 135 6 Dab. Ed 1796.